UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7398


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD LEE ADAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-cr-00004-D-1)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard   Lee  Adams,   Appellant  Pro Se.       Jane   J. Jackson,
Jennifer P. May-Parker, Assistant United          States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard      Lee    Adams    appeals      from    his    convictions    and

240-month       sentence       entered    pursuant       to    his     guilty    plea.

However,        Adams    has     already       unsuccessfully         appealed      his

convictions      and    sentence.        See    United   States       v.   Adams,   No.

09-5008 (4th Cir. Jan. 3, 2011) (unpublished).                         Moreover, his

appeal     is    untimely.        See    Fed.    R.    App.     P.    4(b)(1)(A)(i).

Accordingly, we dismiss Adams’ appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            DISMISSED




                                           2